UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
CHUNG YU-HOLGUIN,

                   Petitioner,
                                          MEMORANDUM & ORDER
          v.
                                           13-cr-259 (KAM)
UNITED STATES OF AMERICA,                  17-cv-7608 (KAM)

                 Respondent.
----------------------------------X
KIYO A. MATSUMOTO, United States District Judge:

          On January 23, 2015, the Court sentenced Chung Yu-

Holguin (“Mr. Yu-Holguin”), a U.S. permanent resident, to eight-

and-a-half months in custody for conspiracy to commit access

device fraud in violation of 18 U.S.C. § 1029(b)(2).     On July

21, 2015, six months after the Court entered judgment, Mr. Yu-

Holguin filed a notice of appeal.     The Government moved to

dismiss Mr. Yu-Holguin’s appeal as untimely filed.     Mr. Yu-

Holguin conceded that the notice of appeal was untimely but

asked that the court hear it in the interests of justice.

          The Second Circuit granted the Government’s motion to

dismiss Mr. Yu-Holguin’s appeal, but further ordered that the

case be remanded to the district court with instructions to

convert Mr. Yu-Holguin’s notice of appeal into a petition for

habeas corpus, after first providing Mr. Yu-Holguin the

opportunity to withdraw the notice rather than have it so

recharacterized.    On remand, the district court granted Mr. Yu-



                                  1
Holguin the opportunity to withdraw his notice of appeal; Mr.

Yu-Holguin did not withdraw his notice of appeal, and separately

consented to its conversion into a § 2255 petition.

          Presently before the Court is Mr. Yu-Holguin’s

petition to vacate his sentence pursuant to 28 U.S.C. § 2255.

Mr. Yu-Holguin alleges that his trial counsel, Lawrence Dubin,

Esq. (“Mr. Dubin”), provided ineffective assistance: (1) at

pleading, by misinforming Mr. Yu-Holguin of the immigration

consequences of his plea; (2) at sentencing, for unspecified

reasons; and (3) in failing to file a requested appeal.     For the

reasons set forth below, the Court finds that Mr. Yu-Holguin’s

claims are without merit.   Mr. Yu-Holguin’s petition is DENIED.

                            Background

          Mr. Yu-Holguin immigrated to the United States from

the Dominican Republic in September 2005.   (ECF No. 429,

Response to Order to Show Cause, Ex. C (Sentencing Transcript)

(“Sent. Tr.”), at 44:11-12.)   Mr. Yu-Holguin is a permanent

resident of the United States.   (Id. at 44:13-14.)   Although Mr.

Yu-Holguin passed his naturalization examination, he had not yet

been sworn in as of his sentencing.   (Id. at 44:14-16.)

  I.   The Indictment

          On November 14, 2013, a grand jury in the Eastern

District of New York returned an indictment charging Mr. Yu-

Holguin with one count of Conspiracy to Commit Access Device


                                 2
Fraud in violation of 18 U.S.C. § 1029.       (ECF No. 107,

Superseding (S-2) Indictment (“Ind.”), ¶ 10.)       The indictment

arose from a global fraud scheme to steal bank account numbers

from foreign banks and then use the compromised account numbers

to withdraw funds from automated teller machines (“ATMs”)

totaling approximately $2.7 million, and causing greater losses.

(Id. ¶¶ 1-10.)       The indictment alleged that, as part of this

scheme, “[Mr. Yu-Holguin] [personally] conducted approximately

five withdrawals totaling approximately $4,010 using [a]

compromised [bank] account number from an ATM located in

Manhattan, New York” on or about February 19, 2013. (Id. ¶

11(c).)    (Mr. Yu-Holguin, however, later conceded his personal

responsibility for $60,000 in losses.       (ECF No. 313, Defendant’s

Sentencing Letter).)

  II.     The Plea

            On January 31, 2014, Mr. Yu-Holguin agreed to plead

guilty to the charged access device fraud conspiracy.         (ECF No.

429, Response to Order to Show Cause, Ex. A (Plea Agreement)

(“Plea Ag.”), ¶ 1.)       The plea agreement indicated that Mr. Yu-

Holguin would face an estimated advisory Guidelines range of 37

to 46 months.    (Id. ¶ 2.)     Mr. Yu-Holguin “agree[d] not to file

an appeal or otherwise challenge, by petition pursuant to 28

U.S.C. § 2255 or any other provision, the conviction or sentence




                                     3
in the event that the Court impose[d] a term of imprisonment of

51 months or below.”   (Id. ¶ 4.)

          Mr. Yu-Holguin’s plea agreement set forth the

potential immigration consequences of his guilty plea.       By

signing, Mr. Yu-Holguin acknowledged that he “may be subject to

removal [from the United States].”      (Id. ¶ 4.)   Specifically,

     [Mr. Yu-Holguin] recognize[d] that pleading guilty may have
     consequences with respect to [his] immigration status if
     [he] [was] not a citizen of the United States. Under
     federal law, a broad range of crimes are removable
     offenses, including the offense to which [Mr. Yu-Holguin]
     [was] pleading guilty. Indeed, because [Mr. Yu-Holguin]
     [was] pleading guilty to a violation of 18 U.S.C.
     §1029(b)(2), removal [was] presumptively mandatory.
     Removal and other immigration consequences are the subject
     of a separate proceeding, however, and [Mr. Yu-Holguin]
     underst[ood] that no one, including [his] attorney or the
     District Court, [could] predict with certainty the effect
     of [his] conviction on [his] immigration status.

(Id. ¶ 14.)   Mr. Yu-Holguin “nevertheless affirm[ed] that [he]

want[ed] to plead guilty regardless of any immigration

consequences that [his] plea may entail, even if the consequence

[was] [his] automatic removal from the United States.”       (Id.)

          Mr. Yu-Holguin appeared for a plea hearing before the

undersigned judge the same day.     Mr. Yu-Holguin represented that

he understood the plea agreement and its terms:

     THE COURT: I’m going to show you what’s been marked as
     Court Exhibit No. 1. It’s [a plea] agreement that you
     reached with the government. I [would] like to ask you
     whether your signature appears on that document.
     MR. YU-HOLGUIN: Yes.
     THE COURT: Is that your signature?


                                    4
     MR. YU-HOLGUIN: Yes, it is.
     THE COURT: Before you signed this document, did you have a
     chance to read it and discuss it with your lawyer?
     MR. YU-HOLGUIN: I did.
     THE COURT: Do you understand what this agreement provides?
     MR. YU-HOLGUIN: Yes, Your Honor.
     THE COURT: And by signing this agreement, do you intend to
     indicate to me that you both understand the agreement and
     you agree to the terms?
     MR. YU-HOLGUIN: Yes.

(ECF No. 429, Response to Order to Show Cause, Ex. B (Plea

Transcript) (“Plea Tr.”), at 10:01-17.)   Mr. Yu-Holguin

confirmed that he understood he faced an estimated advisory

Guidelines sentencing range of 37 to 46 months’ imprisonment

(id. at 15:03-10) and that, by entering into the plea agreement,

he waived his right to appeal or challenge pursuant to 28 U.S.C.

§ 2255 his conviction or sentence in the event the Court imposed

a sentence of 51 months or less (id. at 15:11-18).

          Mr. Yu-Holguin also confirmed that he understood the

potential immigration consequences of his plea.   Mr. Yu-Holguin

knew he could be subject to removal from the United States and

had discussed the removal provision with his attorney:

     THE COURT: [A]re you a United States Citizen?

     MR. YU-HOLGUIN: I am not.

     THE COURT: So what happens is certain types of crimes, once
     you are convicted, will subject you to removal from the
     United States and this may well be one of those offenses
     that will result in your removal from the United States.
     You will not be allowed to reenter without permission of


                                   5
     the United States Government. Have you discussed this
     provision of your sentencing and plea with your lawyer?

     MR. YU-HOLGUIN: I have.

     THE COURT: Do you understand that you would be subject to
     removal from the United States?

     MR. YU-HOLGUIN: Yes, Your Honor.

     THE COURT: And, Counsel, are you satisfied that you have
     discussed the immigration ramifications and exposure that
     he faces if he pleads guilty?

     MR. DUBIN: Yes, I am, Judge.

(Id. at 12:20-13:12.)

          Finally, Mr. Yu-Holguin confirmed the voluntary and

knowing nature of his plea and expressed that no one made any

promises to him about what sentence he would receive:

     THE COURT: Mr. Yu-Holguin, what is your plea, sir?
     MR. YU-HOLGUIN: Guilty.
     THE COURT: Are you making the plea of guilty voluntarily
     and of your own free will?
     MR. YU-HOLGUIN: Yes, Your Honor.
     THE COURT: Did anyone threaten you or force you to plead
     guilty?
     MR. YU-HOLGUIN: No, Your Honor.
     THE COURT: Other than your agreement with the government,
     did anyone make any promise to you that has caused you to
     plead guilty?
     MR. YU-HOLGUIN: No, Your Honor.
     THE COURT: Did anyone make any promise to you about what
     your sentence will be?
     MR. YU-HOLGUIN: No, Your Honor.




                                6
(Id. at 17:17-18:06.)      After Mr. Yu-Holguin allocuted to his

conduct in connection with the charged access device fraud

conspiracy, the Court accepted his plea of guilty.

   III. The Sentence

            Mr. Dubin filed a submission on Mr. Yu-Holguin’s

behalf in advance of sentencing.          (See generally ECF No. 313,

Defendant’s Sentencing Letter.)        Mr. Dubin stated that despite

the conspiracy’s responsibility for $2.7 million in losses, the

loss attributed solely to Mr. Yu-Holguin was $60,000, and he

received only $5,000 for his involvement.          (Id. at 1.)     Mr.

Dubin stressed Mr. Yu-Holguin’s relatively minor role in the

conspiracy, work ethic and education, financial contributions to

his family, and the immigration consequences of his plea.             (Id.)

Notably, Mr. Dubin’s letter stated that “a prison sentence in

excess of one year would constitute an ‘aggravated felony’ for

immigration purposes and would effectively destroy any chance

[Mr. Yu-Holguin] might have of avoiding deportation.” 1           (Id. at

2.)   Mr. Dubin requested a non-Guidelines sentence of six months

in custody and three years of supervised release.            (Id.)

            Mr. Yu-Holguin appeared before the undersigned judge

for sentencing on January 23, 2015.          (See generally Sent. Tr.)


1 This statement does not comport with the Immigration and Nationality Act’s

definition of an “Aggravated Felony.” See 8 U.S.C. § 1101(a)(43) (defining
“aggravated felony” to include “an offense that involves fraud or deceit in
which the loss to the victim or victims exceeds $10,000” and “a theft offense
. . . for which the term of imprisonment [is] at least one year”).


                                      7
Mr. Yu-Holguin confirmed that he did not wish to contest the

guilty plea he entered on January 21, 2014.    (Sentencing Tr. at

6:15-8:03.)   Mr. Dubin’s statements regarding the immigration

consequences of Mr. Yu-Holguin’s conviction are particularly

relevant to the instant action.   Mr. Dubin reiterated his

concern that a sentence of more than one year might hinder Mr.

Yu-Holguin’s ability to remain in the United States.    Mr. Dubin

stated that in a different criminal action in the Southern

District of New York, he had recently:

     [A]sked for a flat sentence of a year . . . because [he]
     was concerned that anything over a year automatically
     qualified as an aggravated felony for immigration purposes,
     and would make it more likely than less likely that the
     party could be subjected to immigration. . . . I’m just
     saying that the Court has the discretion now, and I would
     ask your Honor to impose the sentence that I suggested in
     the letter; at least . . . put [Mr. Yu-Holguin] in a
     position to have a fighting chance to stay here.

(Id. at 14:18-15:18.)   In response to Mr. Dubin’s statement, the

Government stated that though “[it did] take to heart . . . the

immigration issues in this case[,] . . . [it did not] know

whether or not a sentence of a year or less would, in fact,

shield [Mr. Yu-Holguin] from deportation.”    (Id. at 16:06-09.)

          In pronouncing Mr. Yu-Holguin’s sentence, the Court

noted that it “[does not] have the authority to determine [Mr.

Yu-Holguin’s] immigration status in this country[, that] [i]t is

a shame that he is this close to becoming a citizen[,] [and that

the Court does not] know how all of this will affect that effort


                                  8
on his part.”   (Id. at 34:23-35:01.)   Considering the mitigating

factors present in Mr. Yu-Holguin’s case, the Court sentenced

him “to a term of custody of eight and a half months with credit

for time served . . . [and] . . . a term of supervised release

for three years with” special conditions.     (Id. at 47:17-23.)

           The Court reminded Mr. Yu-Holguin of his right to

appeal, subject to any waiver in his plea agreement.     (Id. at

40:19-21.)   In this instance, the Court reminded Mr. Yu-Holguin

that he had agreed to waive his right to appeal if the Court

imposed a sentence of 51 months or less.     (Id. at 40:21-22.)

The Court further stated that validity of any waiver of Mr. Yu-

Holguin’s appellate rights would be a question for the court of

appeals, and that if Mr. Yu-Holguin wished to file an appeal, he

“must do so within 14 days of judgment being entered in [his]

case.”   (Id. at 40:23-41:01.)   Mr. Dubin confirmed that he would

“file a timely Notice of Appeal” if Mr. Yu-Holguin chose to

exercise his appellate rights.   (Id. at 41:08-13.)

                        Procedural History

           On January 28, 2015, the Court entered judgment

convicting Mr. Yu-Holguin of Conspiracy to Commit Access Device

Fraud, a Class D felony, in violation of 18 U.S.C. §§ 1029(b)(2)

and (c)(1)(A)(ii).   (ECF No. 326, Judgment, at 1.)




                                  9
  I.      The Appeal

            On July 21, 2015, Mr. Yu-Holguin filed a notice of

appeal.    (See generally ECF No. 386, Notice of Appeal.)   Mr. Yu-

Holguin intended to argue on appeal that he received ineffective

assistance of counsel at pleading because Mr. Dubin misinformed

him of the immigration consequences of his guilty plea.     Lajud-

Pena (Yu-Holguin), No. 15-2303 (ECF No. 21, Brief & Appendix, at

10-16).    Mr. Yu-Holguin asserted that this ineffective

assistance rendered his appeal waiver unenforceable.    Although

Mr. Yu-Holguin acknowledged the untimeliness of his appeal, he

asked the Second Circuit to accept it in the interest of justice

on the grounds that Mr. Dubin had allegedly failed to timely

file a requested appeal.    (Id. at 17.)   The Government did not

file its opposition brief, but instead moved to dismiss Mr. Yu-

Holguin’s appeal as untimely.    Lajud-Pena (Yu-Holguin), No. 15-

2303 (ECF No. 28, Motion to Dismiss.)

            On July 19, 2016, the Second Circuit issued a Summary

Order granting the Government’s motion to dismiss Mr. Yu-

Holguin’s appeal as untimely.    (ECF No. 402, Order of United

States Court of Appeals.)    But for reasons stated in the summary

order for the related case United States v. Lajud-Pena (Diaz),

No. 15-3915 (2d Cir.), the Second Circuit ordered “that the case

be remanded to the district court with instructions to convert

the Appellant’s notice of appeal (as supplemented by his brief


                                 10
claiming ineffectiveness of counsel resulted in his failure to

timely file his appeal) into a petition for habeas corpus, after

first providing ‘[Mr. Yu-Holguin] the opportunity to withdraw

the [notice] rather than have it so recharacterized.’”     (Id.

(quoting Adams v. United States, 155 F.3d 582, 584 (2d Cir.

1998).)    The Second Circuit issued its mandate on August 10,

2016.   (ECF No. 403, Mandate of USCA.)

  II.     The Instant Petition

            On July 28, 2016, in accordance with the Second

Circuit’s directive, the Court ordered Mr. Yu-Holguin to

indicate whether he wished to withdraw his notice of appeal,

rather than having it re-characterized as a petition for habeas

corpus relief.    (ECF Docket Order, July 28, 2016.)   Mr. Yu-

Holguin did not withdraw his notice of appeal, and separately

consented to its conversion into a habeas petition.     Lajud-Pena

(Yu-Holguin), No. 15-2303 (2d Cir.) (ECF No. 62, Letter from

Petitioner) (“[A]ppellant Yu[-]Holguin consents to the

conversion of his Notice of Appeal into a petition for habeas

corpus.”).    The Court then converted Mr. Yu-Holguin’s notice of

appeal into a petition to vacate his judgment of conviction

pursuant to 28 U.S.C. § 2255 and directed the parties to submit

a joint briefing schedule for supplemental briefing on the




                                 11
petition, to bolster the arguments raised before the Second

Circuit. 2    (ECF Docket Order Aug. 12, 2016.)

              On February 14, 2017, Mr. Yu-Holguin’s habeas counsel,

B. Alan Seidler (“Mr. Seidler”), filed a Verified Declaration in

support of Mr. Yu-Holguin’s petition for habeas relief.            (ECF

No. 425, Declaration (“Seidler Decl.”).)         Mr. Seidler argued

that Mr. Dubin provided ineffective assistance of counsel: (1)

at pleading, by misinforming Mr. Yu-Holguin of the immigration

consequences of his plea (specifically, by informing him that

his crime of conviction would not qualify as an “aggravated

felony” for immigration purposes if he received a sentence of no

more than one year in custody); (2) at sentencing, for

unspecified reasons; and (3) in failing to file a requested

appeal.      (Id. ¶¶ 1, 8.)

              On November 19, 2019, on court order, Mr. Dubin

submitted a sworn affirmation responding to the allegations made

in Mr. Seidler’s declaration.       (ECF No. 441, Dubin Affirmation

(“Dubin Aff.”).)      Mr. Dubin affirms that he never advised Mr.

Yu-Holguin that the charged access device fraud was not an

aggravated felony, or that a sentence of no more than one year

would automatically prevent him from being deported.           (Id. ¶ 5.)



2 Mr. Yu-Holguin’s filings with the Second Circuit make identical legal

arguments and factual assertions to those made before this Court. See Lajud-
Pena (Yu-Holguin), No. 15-2303 (2d Cir.) (ECF No. 21, Brief & Appendix; ECF
No. 37, Opposition to Motion to Dismiss).


                                     12
Rather, Mr. Dubin affirms he only advised Mr. Yu-Holguin that

“in some felony cases, where a defendant was sentenced to less

than one-year imprisonment, immigration might not deport him,”

but that there “was no guarantee that would happen in [Mr. Yu-

Holguin’s] case.”    (Id. ¶ 6.)    Mr. Dubin cited the plea

transcript as evidence that Mr. Yu-Holguin was aware that his

plea could lead to deportation.      (Id.)   Mr. Dubin then

summarized the “overwhelming” evidence tending to establish Mr.

Yu-Holguin’s guilt and the large disparity between the advisory

Guidelines range applicable to the offense to which Mr. Yu-

Holguin pleaded guilty and the much lower sentence Mr. Dubin

secured for his client.    (Id. ¶¶ 9-11.)

          With respect to filing a notice of appeal, Mr. Dubin

affirms that “[Mr. Yu-Holguin] never asked [him] to file a

Notice of Appeal.”    (Id. ¶ 4.)    “If [Mr. Yu-Holguin] had [made

such a request], [Mr. Dubin says he] would have filed a Notice

of Appeal and would have asked to be relieved because the only

basis for appeal would be ineffective assistance of counsel.”

(Id.)

          The Court granted Mr. Yu-Holguin leave to respond to

Mr. Dubin’s affidavit by filing a personal affidavit setting

forth the specific circumstances of (1) Mr. Yu-Holguin’s

conversations with Mr. Dubin about the immigration consequences

of his guilty plea and (2) Mr. Yu-Holguin’s conversations with


                                   13
Mr. Dubin regarding Mr. Yu-Holguin’s alleged request that Mr.

Dubin file a notice of appeal.   (ECF Dkt. Order Jan. 17, 2020.)

The Court’s order cited caselaw indicating that “bare assertions

[like those made in Mr. Seidler’s declaration], offered without

detail or supporting documentation, have been found inadequate

to support a claim of ineffective assistance in the face of a

credible and contradictory affidavit by counsel.”   (Id. (quoting

United States v. Rosario, No. 13-CR-514 (NRB), 2015 WL 4629453,

at *6 (S.D.N.Y. Aug. 4, 2015)).)

           In response to the Court’s January 17, 2020 order, on

January 23, 2020, Mr. Yu-Holguin filed an affidavit which

largely parroted Mr. Seidler’s declaration.   (ECF No. 446, Yu-

Holguin Affidavit (“Yu-Holguin Aff.”).)   Mr. Yu-Holguin did not

add any additional details to corroborate his account of his

conversations with Mr. Dubin, such as the date, place, and

circumstances.   Nor did Mr. Yu-Holguin provide any supporting

documentation, facts and circumstances, or other evidence

tending to support his bare assertion that he would not have

pleaded guilty but for Mr. Dubin’s allegedly erroneous advice or

that he asked Mr. Dubin to file a notice of appeal on his

behalf.   All Mr. Yu-Holguin says on this matter is that “[he]

would not have plead[ed] guilty had he been informed of the

consequent deportation [resulting from the fact that he

sustained an aggravated felony]” and that “[a]fter sentencing[,]


                                 14
[he] promptly . . . instructed [his] then[-]attorney to file a

Notice of Appeal.”   (Seidler Decl. ¶ 9; Yu-Holguin Aff. ¶ 8.)

                            LEGAL STANDARD

           Title 28 U.S.C. § 2255 authorizes a federal prisoner

to move to vacate his judgment of conviction “upon the ground

that the sentence was imposed in violation of [the

Constitution], or that the court was without jurisdiction to

impose such sentence, or that the sentence was in excess of the

maximum authorized by law, or is otherwise subject to collateral

attack.”   28 U.S.C. § 2255(a).   The Court “shall vacate and set

the judgment aside” if the Court finds that “there has been such

a denial or infringement of the constitutional rights of the

prisoner as to render the judgment vulnerable to collateral

attack.”   Id. § 2255(b).   Relief under § 2255 is narrowly

limited out of “‘respect for the finality of criminal sentences,

the efficient allocation of judicial resources, and an aversion

to retrying issues years after the underlying events took

place.’”   Davis v. United States, No. 13-cr-986, 2019 U.S. Dist.

LEXIS 60740, at *5 (S.D.N.Y. Apr. 9, 2019) (quoting United

States v. Bokun, 73 F.3d 8, 12 (2d Cir. 1995)).

                              Discussion

           Mr. Yu-Holguin filed the instant motion to vacate his

judgment of conviction based on ineffective assistance of

counsel.   Mr. Yu-Holguin argues that Mr. Dubin provided him with


                                  15
ineffective assistance of counsel in connection with: (1) at

pleading, by misinforming Mr. Yu-Holguin of the immigration

consequences of his plea; (2) at sentencing, for unspecified

reasons; and (3) in failing to file a requested appeal.      For the

reasons stated below, the Court is not persuaded by Mr. Yu-

Holguin’s arguments and denies his request for relief.

     I.     Preliminary Questions

            A. Waiver

          The Court begins with a brief discussion of whether Mr.

Yu-Holguin’s collateral attack waiver bars the instant petition.

“A defendant’s knowing and voluntary waiver of the right to

appeal or collaterally attack his conviction and/or sentence is

enforceable.”    Sanford v. United States, 841 F.3d 578, 580 (2d

Cir. 2016).    A waiver is knowing if the “defendant fully

understood the potential consequences of his waiver.”    United

States v. Monzon, 359 F.3d 110, 116 (2d Cir. 2004).    “[P]lea

agreements are to be applied narrowly and construed strictly

against the government,” and “exceptions to the presumption of

the enforceability of a waiver . . . occupy a very circumscribed

area of [this Circuit’s] jurisprudence.”    Sanford, 841 F.3d at

580 (internal quotation marks and citations omitted).

“[A]ppellate and collateral attack waivers may be set aside when

a defendant challenges ‘the constitutionality of the process by

which he waived those rights.’” United States v. Jude, No. 15-


                                    16
CR-355 (JFK), 2019 WL 3500284, at *2 (S.D.N.Y. Aug. 1, 2019)

(quoting Khan v. United States, No. 07-CR-711 (LAP), 2014 WL

2111677, at *6-7 (S.D.N.Y. Apr. 28, 2014)).

           Mr. Yu-Holguin “agree[d] not to file an appeal or

otherwise challenge, by petition pursuant to 28 U.S.C. § 2255 or

any other provision, the conviction or sentence in the event

that the Court impose[d] a term of imprisonment of 51 months or

below.”   (Plea Ag. ¶ 4.)   The plea colloquy indicates that Mr.

Yu-Holguin fully understood the potential consequences of his

waiver.   See United States v. Hernandez, 242 F.3d 110, 112 (2d

Cir. 2001) (holding that Courts may rely on “the defendant’s

sworn statements, made in open court . . . , that he understood

. . . that he was waiving his right to appeal a sentence below

[the stipulated maximum sentence]”).    Because the Court imposed

a sentence of roughly eight months in custody, Mr. Yu-Holguin is

barred from collaterally challenging his attorney’s performance

in matters not related to the constitutionality of the process

by which he waived his rights, such as Mr. Dubin’s conduct at

sentencing.   Northover v. United States, No. 11-CR-630 (KMK),

2019 WL 6173704, at *3 (S.D.N.Y. Nov. 19, 2019) (“[A] claim of

ineffective assistance is waived when it relates to counsel’s

performance at the sentence.”).

           Mr. Yu-Holguin’s waiver, however, does not bar him

from arguing that Mr. Dubin provided ineffective assistance of


                                  17
counsel at pleading (contending his plea was not voluntary and

knowing), United States v. Lloyd, 901 F.3d 111, 124 (2d Cir.

2018) (explaining that a defendant’s “guilty plea [is] invalid

and his appeal waiver [is] unenforceable if he prevail[s] on his

claim that he received constitutionally ineffective assistance

of counsel during his plea proceedings”), or that Mr. Dubin

failed to file a requested appeal, Riggi v. United States, No.

04-CV-7852 (JSR), 2007 WL 2245595, at *7 (S.D.N.Y. Aug. 6, 2007)

(“[T]he waiver of rights under section 2255 does not bar . . . a

claim [that counsel failed to file a requested appeal].”);

Campusano v. United States, 442 F.3d 770, 775 (2d Cir. 2006)

(claim of ineffective assistance based on failure to file a

notice of appeal unaffected by plea agreement waiving right to

appeal).   The Court will, consequently, address these claims on

the merits.

           B. Evidentiary Hearing

           The next question is whether the Court can address Mr.

Yu-Holguin’s habeas petition on the record before the Court.

“In ruling on a motion under § 2255, the district court is

required to hold a hearing ‘[u]nless the motion and the files

and records of the case conclusively show that the prisoner is

entitled to no relief.’”   Gonzalez v. United States, 722 F.3d

118, 130 (2d Cir. 2013) (citing 28 U.S.C. § 2255).   But “the

filing of a motion pursuant to § 2255 does not automatically


                                    18
entitle the movant to a hearing.”    Id.   “[T]hat section does not

imply that there must be a hearing where the allegations are

‘vague, conclusory, or palpably incredible.’”    Id. (quoting

Machibroda 131 v. United States, 368 U.S. 487, 495 (1962)).

“[T]he motion must set forth specific facts supported by

competent evidence, raising detailed and controverted issues of

fact that, if proved at a hearing, would entitle [the movant] to

relief.”   Id. (citing Machibroda, 368 U.S. at 494; United States

v. Aiello, 814 F.2d 109, 113-14 (2d Cir. 1987)).

           It is “within the district court’s discretion to

determine the scope and nature of a hearing.”    Raysor v. United

States, 647 F.3d 491, 494 (2d Cir. 2011) (citing Chang v. United

States, 250 F.3d 79, 85–86 (2d Cir. 2001)).    When the judge who

tried the underlying proceedings also presides over a § 2255

motion, a full-blown evidentiary hearing may not be necessary.

Puglisi v. United States, 586 F.3d 209, 214–15 (2d Cir. 2009)).

The Court may instead “consider the ‘trial record, letters,

documents, exhibits, affidavits and written interrogatories’ and

may adopt a ‘middle road approach, declining to hold a hearing

and deciding disputed facts on the basis of written

submissions.’”   Rosario v. United States, No. 17-CR-0027 (LTS),

2019 WL 5260784, at *3 (S.D.N.Y. Oct. 17, 2019) (quoting Pham v.

United States, 317 F.3d 178, 184 (2d Cir. 2003)); see also Wang

v. United States, 458 F. App’x 44, 45 (2d Cir. 2012) (summary


                                19
order) (“[T]he District Court did conduct an evidentiary

hearing, albeit one limited to the sworn, written submissions of

[petitioner], his former counsel, and the interpreters.”).

          The Court considered whether an evidentiary hearing

would be warranted in this instance.   The Court elected to begin

with a “middle road” approach by soliciting affidavits.    The

Court directed Mr. Dubin to respond to the assertions contained

in Mr. Seidler’s declaration, namely, that Mr. Dubin misinformed

Mr. Yu-Holguin of the immigration consequences of his plea and

failed to file a requested appeal.   Mr. Dubin responded with a

detailed and credible affidavit which is supported by, among

other things, the various facts in the record (detailed below)

contradicting Mr. Yu-Holguin’s assertions.

          The Court then directed Mr. Yu-Holguin, represented by

counsel, to file an additional affidavit providing factual

enhancement to his otherwise bare and conclusory allegations

regarding his conversations with Mr. Dubin about (1) the

immigration consequences of his guilty plea and (2) filing a

notice of appeal.   Mr. Yu-Holguin’s responsive affidavit merely

reiterated the conclusory assertions first made in Mr. Seidler’s

declaration and provided none of the requested details

surrounding Mr. Yu-Holguin’s conversations with Mr. Dubin or any

corroborating evidence.   The undersigned judge is also familiar

with Mr. Yu-Holguin and Mr. Dubin and the facts and history of


                                20
this case.   Raysor, 647 F.3d at 494.   Therefore, no full-blown

evidentiary hearing is necessary, as it would add “little to

nothing” to the Court’s determination of the instant petition.

See, e.g., Beckford v. United States, No. 13-CV-2208 (DLI), 2017

WL 4286615, at *3 (E.D.N.Y. Sept. 26, 2017) (quoting Chang, 250

F.3d at 86).

     II.   Merits

           Having addressed the foregoing preliminary matters,

the Court now turns to the merits of Mr. Yu-Holguin’s argument

that Mr. Dubin provided ineffective assistance of counsel.     “In

all criminal prosecutions, the accused shall enjoy the right . .

. to have the Assistance of Counsel for his defence.”   U.S.

Const. Amend. VI.   The accused’s right to effective assistance

of counsel extends to all critical stages of criminal

proceedings, including entry of a guilty plea, Hill v. Lockhart,

474 U.S. 52, 58 (1985), sentencing, Glover v. United States, 531

U.S 198 (2001), and filing a notice of appeal, Roe v. Flores,

528 U.S. 470, 477 (2000).

           In Strickland v. Washington, 466 U.S. 668 (1984), the

United States Supreme Court articulated a “highly demanding” and

“rigorous” standard for ineffective assistance of counsel

claims.    Kimmelman v. Morrison, 477 U.S. 365, 381-82 (1986).

The petitioner must establish both (1) “that his lawyer’s

performance ‘fell below an objective standard of


                                 21
reasonableness’” (the “performance prong”) and (2) “that ‘there

is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have

been different’” (the “prejudice prong”).    United States v.

Abad, 514 F.3d 271, 275 (2d Cir. 2008) (quoting Strickland, 466

U.S. at 688, 694).   “[T]he great majority of habeas petitions

that allege constitutionally ineffective counsel founder on that

standard.”   Lindstadt v. Keane, 239 F.3d 191, 199 (2d Cir.

2001).   A court need not address the Strickland prongs in a

particular order or even address both prongs “if the defendant

makes an insufficient showing on one.”    Strickland v.

Washington, 466 U.S. at 697; Parker v. Ercole, 666 F.3d 830, 834

(2d Cir. 2012) (same).

           To meet Strickland’s performance prong, a petitioner

must show that his counsel’s performance fell below an objective

standard of reasonableness.   Courts “indulge a strong

presumption that counsel’s conduct falls within the wide range

of reasonable professional assistance.”    Strickland, 466 U.S. at

689.   They examine the reasonableness of counsel’s actions,

keeping in mind that “[c]onstitutionally effective counsel

embraces a ‘wide range of professionally competent assistance,’

and ‘counsel is strongly presumed to have rendered adequate

assistance and made all significant decisions in the exercise of

reasonable professional judgment.’”   Greiner v. Wells, 417 F.3d


                                22
305, 319 (2d Cir. 2005) (quoting Strickland, 466 U.S. at 690).

Courts must do their best to “eliminate the distorting effects

of hindsight” (id. (quoting Rompilla v. Beard, 545 U.S. 374, 408

(2005)) and “apply a ‘heavy measure of deference to counsel’s

judgments’” (id. (quoting Strickland, 466 U.S. at 691)).

          To meet Strickland’s prejudice prong, a petitioner

must establish a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have

been different.    “A reasonable probability is a probability

sufficient to undermine confidence in the outcome.”    Strickland,

466 U.S. at 694.    Merely showing that counsel’s errors had “some

conceivable effect” on the outcome is not enough to satisfy the

prejudice prong, but “a defendant need not show that counsel’s

deficient conduct more likely than not altered the outcome in

the case.”   Id. at 693.

          A. Ineffective Assistance – Pleading

          Mr. Yu-Holguin first challenges Mr. Dubin’s alleged

provision of incorrect information regarding the consequences of

his guilty plea.    A defense counsel’s failure to inform a

defendant that a guilty plea carries a risk of deportation may

constitute ineffective assistance of counsel.    Padilla v.

Kentucky, 559 U.S. 356, 374 (2010); United States v. Couto, 311

F.3d 179, 188 (2d Cir. 2002) (“[A]n affirmative

misrepresentation by counsel as to the deportation consequences


                                 23
of a guilty plea is . . . objectively unreasonable.”), abrogated

on other grounds by Padilla, 559 U.S. 356.          “[W]here the law

clearly dictates that removal is presumptively mandatory, a

defense attorney’s failure to advise his client of that fact

falls below an objective standard of reasonableness.”             United

States v. Al Halabi, 633 F. App’x 801, 803 (2d Cir. 2015)

(citing Padilla, 559 U.S. at 369) (performance objectively

unreasonable where counsel advised client he “may” be deported

when deportation was mandatory for the offense to which client

pleaded guilty).     Regardless of whether Mr. Dubin’s performance

fell below an objective standard of reasonableness, which is not

a foregone conclusion, 3 Mr. Yu-Holguin has not carried his burden

of establishing prejudice.




3 Mr. Dubin denies making erroneous representations to Mr. Yu-Holguin about

the consequences of pleading guilty to the charged access device fraud
conspiracy. But Mr. Dubin’s statements at Mr. Yu-Holguin’s sentencing
support the petitioner’s contention that Mr. Dubin appeared to believe the
length of the sentence imposed could affect whether Mr. Yu-Holguin would be
deported. A lawyer’s misunderstanding, communicated to a client, as to the
immigration consequences of a plea may constitute ineffective assistance of
counsel. United States v. Couto, 311 F.3d 179, 187 (2d Cir. 2002). A
petitioner’s affirmations during his plea allocution as to the actual
consequences of his guilty plea “preclude any argument that he was uninformed
or misinformed about the immigration consequences of his guilty plea,” see
United States v. Papadakos, 729 F. App’x 41, 46 (2d Cir. 2018), cert. denied
sub nom. Zografidis v. United States, 139 S. Ct. 166 (2018) (“[The
petitioner’s] plea agreement informed him that deportation was ‘presumptively
mandatory,’ and [the petitioner] confirmed in open court that he had read the
plea agreement and reviewed it with his attorney.”). Mr. Yu-Holguin made
such affirmations in his plea agreement (Plea Ag. ¶¶ 4, 14) and at his plea
hearing (Plea Tr. at 10:01-17), “weigh[ing] heavily against any claim that
[he] did not understand the deportation consequences of his guilty plea,”
United States v. Nataniel, No. 15-cr-588(MKB), No. 17-cv-7605(MKB), 2019 U.S.
Dist. LEXIS 25187, at *16. The Court need not determine whether Mr. Dubin’s


                                     24
             “[A] petitioner facing deportation as a result of a

guilty plea can demonstrate prejudice by establishing a

‘reasonable probability that, but for counsel’s errors, he would

not have pleaded guilty and would have insisted on going to

trial.’”    United States v. Nataniel, 2019 U.S. Dist. LEXIS

25187, at *13 (E.D.N.Y. Feb. 13, 2019) (quoting Lee v. United

States, 137 S. Ct. 1958, 1965 (2017)).          The petitioner “must

convince the court that a decision to reject the plea bargain

would have been rational under the circumstances.”            Padilla, 559

U.S. at 372 (citing Roe, 528 U.S. at 480, 486).           The court must

consider “all relevant factors” in considering whether a

decision to reject the government’s plea offer would have been

rational, Gonzalez, 722 F.3d at 132, including “whether pleading

guilty gained [the petitioner] a benefit in the form of more

lenient sentencing,” and “whether the defendant advanced any

basis for doubting the strength of the government’s case against

him,” Halabi, 633 F. App’x at 802 (quoting Chhabra v. United

States, 720 F.3d 395, 408 (2d Cir. 2013)).

            “In determining whether a petitioner has made the

requisite showing, ‘[c]onclusory allegations that [a petitioner]

would have insisted on proceeding to trial are generally

insufficient to establish actual prejudice under Strickland.’”


performance fell below an objective standard of reasonableness, however, as
Mr. Yu-Holguin has failed to establish prejudice, as required by Strickland.



                                     25
Francis v. United States, No. 12-CV-1362 (AJN), 2013 U.S. Dist.

LEXIS 25470, at *12 (S.D.N.Y. Feb. 25, 2013) (quoting Scott v.

Superintendent, No. 03–CV–06383, 2006 WL 3095760, *9 (E.D.N.Y.

Oct. 31, 2006)).   The Second Circuit requires “some objective

evidence other than the petitioner’s assertions to establish

prejudice.”   Pham v. United States, 317 F.3d 178, 182 (2d Cir.

2003) (finding “objective” evidence of prejudice resulting from

alleged failure to convey plea offer to include “the undisputed

sentencing disparity of at least 113 months between the high end

of the government’s [allegedly unconveyed] plea offer and [the

petitioner’s] sentence after a trial conviction”); see also

Zhang v. United States, 543 F. Supp. 2d 175, 185 (E.D.N.Y.

2008).   “Particularly where there is extensive evidence of his

guilt, the petitioner must articulate a convincing basis on

which he would have foregone the substantial benefit resulting

from his plea and risked a harsher sentence at trial.”   Gomez v.

United States, No. 10-CV-1886 (CBA), 2013 U.S. Dist. LEXIS 1507,

at *16 (E.D.N.Y. Jan. 4, 2013) (internal quotation marks

omitted); see also Francis, 2013 U.S. Dist. LEXIS 25470, at *

12.

           A petitioner may also satisfy Strickland’s prejudice

prong by showing that “there was a reasonable probability that

the petitioner could have negotiated a plea that did not impact

immigration status or that he would have litigated an available


                                26
defense.”    Kovacs v. United States, 744 F.3d 44, 52 (2d Cir.

2014) (discussing means of establishing prejudice in the plea

context).    The reviewing court must remember that a defendant

has no right to be offered a plea, so the petitioner must

“demonstrate a reasonable probability that the prosecution would

have accepted, and the court would have approved, a deal that

had no adverse effect on the petitioner’s immigration status.”

Id. (citing Missouri v. Frye, 132 S. Ct. 1399, 1410 (2012)).

                 ii.   Application

            Mr. Yu-Holguin argues that Mr. Dubin incorrectly

advised him of the immigration consequences of his guilty plea.

(Yu-Holguin Aff. ¶ 5.)    Mr. Yu-Holguin alleges that at the time

he pleaded guilty, Mr. Dubin advised him that his conviction

would not qualify as an aggravated felony for immigration

purposes if he received a sentence of no more than one year,

making it such that his removal would not be “near mandatory.”

(Id. ¶ 6.)    But this was incorrect, and, in Mr. Yu-Holguin’s

view, reflected Mr. Dubin’s confusion of the standards for when

fraud and theft offenses qualify as aggravated felonies.

Compare 8 U.S.C. § 1101(a)(43)(M) (providing that “an offense

that involves fraud or deceit in which the loss to the victim or

victims exceeds $10,000” qualifies as an aggravated felony) with

8 U.S.C. § 1101(a)(43)(G) (providing that “a theft offense . . .

for which the term of imprisonment [is] at least one year”


                                     27
qualifies as an aggravated felony).     Because of the loss amount

at issue, Mr. Yu-Holguin’s fraud offense automatically qualified

as an aggravated felony.     See id.   Mr. Yu-Holguin makes the bare

assertion that he would not have pleaded guilty to the charged

access device fraud conspiracy had he known it qualified as an

aggravated felony for immigration purposes, likely resulting in

deportation.   (Seidler Decl. ¶ 9.)

          The Court agrees with the Government that Mr. Yu-

Holguin cannot establish prejudice in connection with his entry

of a guilty plea.     Mr. Yu-Holguin has not presented any facts to

explain or support his contention that he would have proceeded

to trial or that rejecting his plea would have been rational

under the circumstances.

          First, Mr. Yu-Holguin has not shown that there was a

reasonable probability that Mr. Dubin could have negotiated a

plea deal which would which would not have impacted his

immigration status.    Mr. Yu-Holguin appears to suggest such an

outcome could have been possible had Mr. Dubin negotiated a plea

to a theft offense and secured a sentence of less than one year,

or negotiated a plea to a fraud offense with a loss amount of

less than $10,000.    (See Yu-Holguin Aff. ¶ 6.)

          With respect to the possibility of pleading guilty to

a theft charge, the Court notes that the Government charged Mr.

Yu-Holguin with one count, Conspiracy to Commit Access Device


                                  28
Fraud.   (Ind. ¶ 10.)   No theft charge was cited in the

indictment, nor is there any other indication that the

Government would have agreed to amend the indictment or offer a

plea to an information to allow Mr. Yu-Holguin to plead guilty

to theft rather than fraud.    Indeed, Mr. Dubin noted there was

never an offer from the Government which would have allowed Mr.

Yu-Holguin to plead guilty to a theft offense.    (Id. ¶ 7.)

           Nor has Mr. Yu-Holguin shown a reasonable probability

that Mr. Dubin could have negotiated a plea to a fraud offense

with a loss amount of less than $10,000.    See, e.g., Chhabra v.

United States, No. 09-CV-1028, 2010 U.S. Dist. LEXIS 118167, at

*17-18 (S.D.N.Y. Nov. 3, 2010) (rejecting claim that counsel was

ineffective for failing to negotiate a plea that would not have

resulted in his deportation because petitioner failed to prove

that the government would have “agree[d] to a plea bargain for

less than what Petitioner readily admits was the actual amount

of which he defrauded the Government”), aff’d, 720 F.3d 395 (2d

Cir. 2013).   Mr. Yu-Holguin, as a member of the fraudulent

withdrawal and cashing conspiracy, was responsible for the full

loss amount of $2.7 million.    (Sentencing Tr. at 08:12-23.)

Even if Mr. Yu-Holguin pleaded guilty to only the loss amount he

concedes he individually caused, $60,000, the amount would still

exceed the $10,000 floor and qualify as an aggravated felony.




                                 29
           There was, in short, no reasonable probability that

Mr. Dubin could have negotiated a plea that did not affect Mr.

Yu-Holguin’s immigration status.

           Second, Mr. Yu-Holguin has not established that he

would have insisted on proceeding to trial without a plea deal

which would have protected him from sustaining an aggravated

felony.   Mr. Yu-Holguin’s argument is cabined to the conclusory

assertion in Mr. Seidler’s declaration that he “would [not] have

plead[ed] guilty had he been informed of the consequent

deportation.”   (Seidler Decl. ¶ 9.)   Mr. Yu-Holguin cites no

objective evidence supporting the position that he would have

rejected the Government’s plea offer.    See, e.g., Gomez, 2013

U.S. Dist. LEXIS 1507, at *17-18 (“[Petitioner] appears to rely

on the presumption that the harshness of removal is in itself

sufficient evidence that he would have jumped at any chance -

even a small one - to avoid that certain result.    The fact of

certain removal, however, does not, without more, constitute

‘objective evidence’ of what he was reasonably likely to do had

he received accurate advice. . . .     [Petitioner] was informed by

his attorney, his plea agreement, and [the judge] that

deportation was at least a possible consequence of his plea, and

he nonetheless accepted the government’s . . . agreement.”).

           Taking Mr. Yu-Holguin’s statements as true, at the

time he pleaded guilty, he understood that his crime of


                                30
conviction would qualify as an aggravated felony for immigration

purposes if he received a sentence of more than one year.     (Yu-

Holguin Aff. ¶ 6.)    Despite this fact, Mr. Yu-Holguin elected to

plead guilty pursuant to a plea agreement which expressly

notified him that he faced an estimated advisory Guidelines

range of 37 to 46 months in custody.    (Plea Ag. ¶ 2.)   Mr. Yu-

Holguin understood the applicable Guidelines range.    (Plea Tr.

at 15:03-10.)    Mr. Yu-Holguin further indicated that no one made

any promises to him about what sentence he would receive.     (Id.

at 17:17-18:06.)    Thus, the record makes clear that even if Mr.

Yu-Holguin believed he would not be deported if he received a

jail sentence of no more than one year, he still pleaded guilty

with no reasonable expectation that he would receive such a

sentence.    See, e.g., United States v. Seepersad, 674 F. App’x

69, 71 (2d Cir. 2017) (“Even assuming arguendo that Seepersad’s

counsel wrongly advised him that he would not be deported if he

was sentenced to less than a year, Seepersad cannot demonstrate

the requisite prejudice.    The record makes clear that Seepersad

had no reasonable expectation that he would, in fact, be

sentenced to less than a year.    The sentencing guidelines for

his pled-to crime provided for 12 to 18 months’ imprisonment

(miscalculated as 15 to 21 months in the plea agreement), and

Seepersad waived his right to appeal any sentence under 21

months.”).    In fact, Mr. Yu-Holguin represented that he


                                 31
“want[ed] to plead guilty regardless of any immigration

consequences that [his] plea may entail, even if the consequence

is [his] automatic removal from the United States.”    (Plea Ag. ¶

14 (emphasis added).)

          Third, even if Mr. Yu-Holguin might not have pleaded

guilty to the charged access device fraud conspiracy had he

known that it would qualify as an aggravated felony, he has made

no showing that it would have been rational to proceed to trial.

The Government’s case against Mr. Yu-Holguin was “overwhelming.”

Bhindar v. United States, No. 11-CV-3911 (LAP), 2013 WL 171084,

at *5 (S.D.N.Y. Jan. 16, 2013) (finding that “it is simply not

rational that [p]etitioner would have rejected the plea

agreement and instead, insisted on going to trial,” where “the

[g]overnment had a plethora of evidence establishing [his]

participation in the conspiracy”); Francis v. United States, No.

12-CV-1362 (AJN), 2013 WL 673868, at *4 (S.D.N.Y. Feb. 25, 2013)

(finding evidence of guilt overwhelming where evidence included,

inter alia, “time-stamped surveillance videos showing

[petitioner] engaging in the criminal conduct”).   “[T]he

[G]overnment obtained transaction logs and surveillance images

from banks at which illegal withdrawals took place.”    (Dubin

Aff. ¶ 10.)   “Using [Mr. Yu-Holguin’s] New York State DMV

photographs as well as Facebook images, the [G]overnment




                                32
positively identified [Mr. Yu-Holguin] in multiple surveillance

images of illegal cash withdrawals.”    (Id.)

            Mr. Yu-Holguin does not offer any defense which he

could have presented at trial or otherwise identify any

weaknesses in the Government’s case, neither in his attorney’s

declaration nor in response to Mr. Dubin’s affidavit summarizing

the Government’s evidence.    There is no evidence that it would

have been rational for Mr. Yu-Holguin to have chosen to proceed

to trial, or that trial would have led to anything but

conviction and, as a consequence, deportation.    See Zhang, 543

F. Supp. 2d at 185; Francis, 2013 WL 673868, at *4 (S.D.N.Y.

Feb. 25, 2013)    (“[T]he evidence against Defendant was strong,

he acknowledges his guilt, and it is more than reasonable to

assume that he would have been found guilty and faced the same

immigration consequences had he proceeded to trial.”).

            Finally, Mr. Yu-Holguin cannot credibly claim that he

was prejudiced by any misinformation from Mr. Dubin.    As noted

above, Mr. Yu-Holguin’s plea agreement stated that “because [Mr.

Yu-Holguin] is pleading guilty to a violation of 18 U.S.C. §

1029(b)(2), removal is presumptively mandatory.”    (Plea Ag. ¶

14.)    Mr. Yu-Holguin reviewed and signed the plea agreement

which noted that he wished to plead guilty “even if the

consequence is [his] automatic removal from the United States.”

(Id.)    At the plea hearing, Mr. Yu-Holguin indicated that he


                                 33
discussed the removal provision with his attorney and understood

he could be subject to removal.    (Plea Tr. at 12:16-13:12.)    Mr.

Yu-Holguin’s own representations, and the Court’s admonishment

of the immigration consequences of his guilty plea, remedy any

potential prejudice from allegedly erroneous information

provided by Mr. Dubin.   See, e.g., Whyte v. United States, No.

08-CR-1330 (VEC), 2015 U.S. Dist. LEXIS 103145, at *29 (S.D.N.Y.

Aug. 6, 2015) (noting that if the court had advised the

petitioner that he would be subject to removal, any “prejudice

would have been cured by the Court’s advice because the Court’s

statement of the law would have superseded his attorney’s

erroneous advice”).

          B. Ineffective Assistance – Sentencing

          Mr. Yu-Holguin next makes the conclusory statement

that he received ineffective assistance of counsel at

sentencing.   (Yu-Holguin Aff. ¶ 1.)   Mr. Yu-Holguin does not

explain how he believes Mr. Dubin’s submissions and

representation at his sentencing were deficient.   Even if Mr.

Yu-Holguin had not waived this argument, as noted above, it is

not clear to the Court what, if anything, Mr. Yu-Holguin could

challenge with regards to Mr. Dubin’s representation during

sentencing.

          First, an attorney’s performance at sentencing falls

below an objective standard of reasonableness where the attorney


                                  34
fails to follow through with responsibilities that are expected

at the sentencing stage.   See, e.g., Gonzalez, 722 F.3d 118

(failing to meet with defendant until the day of sentencing and

to submit a sentencing memorandum); Johnson v. United States,

313 F.3d 815, 818 (2d Cir. 2002) (failing to challenge error in

the PSR’s computation of petitioner’s offense).   Mr. Dubin

participated in all stages of sentencing, submitted a persuasive

sentencing memorandum on Mr. Yu-Holguin’s behalf, and secured a

sentence for his client of just over eight months.   This eight-

month sentence was substantially lower than the advisory

Guidelines range of 37 to 46 months.    Against these facts, and

without any further explanation from Mr. Yu-Holguin as to how

Mr. Dubin’s performance at sentencing was deficient, the Court

cannot conclude that Mr. Dubin’s performance fell below an

objective standard of reasonableness.

          Second, a petitioner is prejudiced if he can show “a

reasonable probability that, but for counsel’s substandard

performance, he would have received a less severe sentence.”

Gonzalez, 722 F.3d at 130 (citing Lafler v. Cooper, 132 S. Ct.

1376, 1387 (2012)); see also Glover v. United States, 531 U.S.

198, 203 (2001) (holding that prejudice is shown where a court

errs in a Guidelines determination, about which counsel did not

argue, and as a result, the defendant’s sentence was increased).

Mr. Dubin stressed the immigration consequences of Mr. Yu-


                                35
Holguin’s conviction and, even if erroneously, used that as a

basis to secure an eight-month sentence, roughly one-fifth of

the advisory Guidelines range of 37 to 46 months.    The Court is

hard pressed to imagine how Mr. Dubin might have secured a lower

sentence for his client.

            C. Ineffective Assistance - Notice of Appeal

            Mr. Yu-Holguin’s final argument is that Mr. Dubin

failed to file a requested appeal.    “When a defendant asks his

lawyer to file an appeal and the lawyer fails to do so, the

lawyer has been per se constitutionally ineffective.”      Beckford,

2017 WL 4286615, at *2 (citing Restrepo v. Kelly, 178 F.3d 634,

640 (2d Cir. 1999)).    “This of course is only true when the

court finds that trial counsel in fact failed to file a

requested notice of appeal.”    Id. (citing United States v.

Moreno-Rivera, 472 F.3d 49, 52 (2d Cir. 2006) (“What matters for

purposes of that claim is whether [the petitioner’s] trial

counsel ‘fail[ed] to file a requested appeal.’”)).

            As noted above, the district court must ordinarily

“hold a hearing ‘to determine whether the client requested the

appeal . . . without assessing the merits of the requested

appeal.’”    Daragjati v. United States, 598 F. App’x 50, 52 (2d

Cir. 2015) (citing Campusano v. United States, 442 F.3d 770, 776

(2d Cir. 2006)).    Given the Court’s knowledge of the record in

this action and the affidavits submitted by Mr. Yu-Holguin and


                                 36
Mr. Dubin, however, the Court concludes that the presentation of

live testimony would add “little or nothing” to the written

submissions and is not necessary to evaluate Mr. Yu-Holguin’s

claims.   See Chang, 250 F.3d at 85; see also, e.g., Lejhanec v.

United States, No. 99-cv-4387 (ILG), 1999 U.S. Dist. LEXIS

20576, at *27-28 (E.D.N.Y. Nov. 29, 2999) (“[T]he Court is faced

with nothing more to support [petitioner’s] claim of ineffective

assistance for failure to file an appeal than [petitioner’s]

‘bare, unsubstantiated, thoroughly self-serving, and none too

plausible statement’ that ‘shortly after sentencing’ he

requested that [trial counsel] file a notice of appeal on his

behalf, and [trial counsel] failed to do so.    Against an

affirmation made under penalty of perjury by an officer of the

Court that no such request was made, and in the absence of any

other evidence to suggest that petitioner might actually have

suffered a deprivation of his constitutional right to effective

representation by trial and appellate counsel, [petitioner’s]

assertion is simply not sufficient to justify the investment of

judicial resources that a hearing would require.”).

          Judge Irizarry’s recent decision in Beckford v. United

States is instructive.   In Beckford, the petitioner alleged that

he asked his counsel to file a notice of appeal but that counsel

failed to do so.   2017 WL 4286615, at *2.   The petitioner

submitted an affidavit stating that he “ma[d]e it clear to


                                37
counsel” that he wanted an appeal and that “[c]ounsel did assure

[him] that he would file the notice of appeal on [his] behalf.”

Id. at *3.    The petitioner’s affidavit “d[id] not include any

other details surrounding his request that [counsel] file a

notice of appeal.”   Id.   Counsel responded through a one-page

declaration stating that “[a]t no point did [the petitioner]

request that [he] file a notice of appeal on his behalf.”    Id.

The petitioner replied to counsel’s declaration but “d[id] not

add further detail regarding his request that [counsel] file a

notice of appeal.”   Id.

          On this record, Judge Irizarry concluded that a

hearing was not necessary.    The petitioner “provide[d] only the

conclusory assertion that he ‘[made] it clear to counsel that

‘yes’ [he] wanted to appeal.’”    Id. (quoting the petitioner’s

affidavit).   Judge Irizarry noted that “‘[s]uch bare assertions,

offered without detail or supporting documentation, have been

found inadequate to support a claim of ineffective assistance in

the face of a credible and contradictory affidavit by counsel.’”

Id. at *4 (quoting Rosario, 2015 WL 4629453, at *6).    Moreover,

“[e]ven if [the] [p]etitioner’s sworn and unsworn statements

could be construed as describing the content and nature of his

conversations with his counsel regarding appeal — which is

doubtful — [the] [p]etitioner provide[d] no contemporaneous

evidence of his request, or any communications regarding appeal


                                 38
in the many months that followed his counsel’s alleged failure

to file a notice of appeal, or an explanation of the grounds on

which he would have expected his counsel to appeal.”   Id.   Judge

Irizarry thus rejected the petitioner’s request for relief.     Id.

          Here, as in Beckford, the totality of the evidence in

the record supports a finding that Mr. Yu-Holguin did not

request an appeal.   Mr. Yu-Holguin initially claimed through

counsel that Mr. Dubin failed to file a requested appeal.

(Seidler Decl. ¶ 8.)   Mr. Seidler’s declaration set forth no

specific details of Mr. Yu-Holguin’s alleged conversations with

Mr. Dubin regarding a notice of appeal.   (See generally id.)

Even if Mr. Seidler had done so, he does not have personal

knowledge of conversations between Mr. Yu-Holguin and Mr. Dubin.

Mr. Dubin responded, under oath, that “[Mr. Yu-Holguin] never

asked [him] to file [a] Notice of Appeal,” and that “[i]f [Mr.

Yu-Holguin had requested an appeal], [Mr. Dubin] would have

filed a Notice of Appeal and would have asked to be relieved

because the only basis for [an] appeal would be ineffective

assistance of counsel.”   (Dubin Aff. ¶ 4.)

          The Court granted Mr. Yu-Holguin leave to respond and

advised that bare assertions were insufficient to overcome a

credible affidavit by counsel.   (ECF Dkt. Order, Jan. 17, 2020.)

Despite being afforded this opportunity to provide additional

details or corroborating evidence, Mr. Yu-Holguin’s response did


                                 39
nothing more than parrot the bare assertions contained in Mr.

Seidler’s affidavit.   (See Yu-Holguin Aff. ¶¶ 7-8.)

          Conclusory assertions like Mr. Yu-Holguin’s, without

detail or supporting documentation, have been found inadequate

to support a claim of ineffective assistance in the face of a

credible and contradictory affidavit by counsel.   See, e.g.,

Garcia v. United States, No. 01-CR-945, 2008 WL 683661, at *5

(S.D.N.Y. Mar. 14, 2008), report and recommendation adopted, No.

04-CV-6020 (RMB) (GWG), 2008 WL 2446840 (S.D.N.Y. June 17, 2008)

(rejecting petition where petitioner “said only in the most

conclusory terms that he instructed his counsel to file a notice

of appeal,” without “detail[ing] the content or nature of such

conversations” or “provid[ing] any contemporaneous documents

making the request or documents after the deadline for filing an

appeal that reflect his complaints about [counsel’s] failure to

file the notice”); Rosario, 2015 WL 4629453, at *6 (same);

United States v. Hernandez-Uberia, No. 07-CR-378(SHS), 2010 U.S.

Dist. LEXIS 48256, at *5-6 (S.D.N.Y. May 11, 2010) (denying

petition where counsel “submitted an affidavit to this Court on

this motion stating specifically that [the defendant] ‘never

informed me he wanted me to file a Notice of Appeal’ and that

‘[i]f defendant had done so I would have filed that Notice of

Appeal for him’”); Kapelioujnyi v. United States, 779 F. Supp.

2d 250, 253 (E.D.N.Y. July 29, 2009) (same).


                                40
          The circumstances of Mr. Yu-Holguin’s situation fail

to establish that he sought an appeal.   Mr. Yu-Holguin received

a sentence substantially lower than the advisory Guidelines

range, making it unlikely that Mr. Yu-Holguin would seek an

appeal.   See, e.g., Beckford, 2017 WL 4286615, at *5 (“[T]he

Court also considers the unlikelihood that a petitioner who

faced a potentially lengthy sentence at trial and received a

significant reduction by pleading guilty would pursue an

appeal.”); Davila-Bajana v. United States, No. 01-CV-7329 (RR),

2002 WL 2022646, at *4 (E.D.N.Y. June 26, 2002) (declining to

hold an evidentiary hearing considering the “extreme

unlikelihood that a defendant would wish to appeal a conviction

that reduced a 151-188 month sentence to 60 months”).   Mr. Yu-

Holguin also waived his right to appeal in the event the Court

imposed a sentence of less than 51 months, as occurred here.

Garcia, 2008 WL 683661, at *5 (“[U]nlike the situation of a

trial, here there is a plea agreement that specifically waives

the right to appeal, providing further evidence that [the

petitioner] would not have had any reason to ask [his counsel]

to file an appeal.”).

          Mr. Yu-Holguin did not specify where and when he asked

Mr. Dubin to appeal, or the circumstances of the alleged

conversation(s) on this topic, nor did he detail any attempts to

follow up with Mr. Dubin about the purportedly requested appeal


                                41
for many months.   See, e.g., Nicholson v. United States, 566 F.

Supp. 2d 300, 305 (S.D.N.Y. 2008) (“[The petitioner] makes no

mention of what efforts, if any, he made during the intervening

eight months to ascertain whether in fact a notice had been

filed, or to inquire about the status of any appeal.

[Counsel’s] Affirmation denies that [the petitioner] made such a

request and says nothing about receiving any inquiry from

[counsel] concerning the matter.     It would be reasonable to

infer that in regards to a matter of such great import governed

by such a short deadline, a person who has instructed counsel to

file an appeal would, at minimum, want to know whether the

request was carried out and make some reasonably prompt effort

to obtain information about its status.”).     Mr. Yu-Holguin also

provides no information as to how or when he discovered that Mr.

Dubin’s advice regarding the consequences of his guilty plea was

incorrect.   This is notable because Mr. Yu-Holguin claims this

was the issue he sought to raise on appeal.     (See Yu-Holguin

Aff. ¶ 5.)

          The Court finds that Mr. Yu-Holguin has not

established that he asked Mr. Dubin to file an appeal.     Mr. Yu-

Holguin’s claim that Mr. Dubin was ineffective for failing to

file an appeal is denied.




                                42
                           Conclusion

          For the reasons stated above, Mr. Yu-Holguin’s § 2255

petition is DENIED in its entirety.    Because Mr. Yu-Holguin has

not made a substantial showing of the denial of a constitutional

right, a certificate of appealability shall not issue.    28

U.S.C. § 2253(c); Miller-El v. Cockrell, 537 U.S. 322, 327

(2003) (discussing certificate of appealability standard); Rules

Governing Section 2254 and 2255 Cases, Rule 11 (“The district

court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant.”).    The Clerk of

Court is respectfully directed to enter judgment in favor of

Respondent and close the case.

SO ORDERED.


Dated:    February 18, 2020
          Brooklyn, New York

                                               /s/
                                      Hon. Kiyo A. Matsumoto
                                      United States District Judge




                                 43
